Citation Nr: 1235704	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-08 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for posttraumatic chondromalacia, left knee, status-post patellar realignment and arthroscopy with osteoarthritis.

2.  Entitlement to a compensable evaluation for sinusitis.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

For purposes of VA compensation, the Veteran had active duty service from May 1987 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

At the June 2008 "respiratory system" VA examination, the Veteran reported that he is unemployed and is in receipt of Social Security Administration (SSA) disability benefits for "osteoarthritis, back pain, [and] migraines."  As the Veteran has alleged that he is unemployable due to his service-connected disabilities and has filed claims for increased ratings for his service-connected left knee and sinus disabilities, the Board finds that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the TDIU claim and, for the purpose of clarity, has separately captioned the issue on the title page.

The Veteran testified at a Board hearing before the undersigned in August 2010.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Social Security Administration (SSA) and Private Records

A June 2008 "respiratory system" VA examination report reflects that the Veteran reported being in receipt of SSA disability benefits for osteoarthritis, back pain, and migraines.  VA has not attempted to obtain this potentially relevant evidence.  Where VA has actual notice that an appellant is receiving disability benefits from the SSA, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that these SSA records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Accordingly, the Board finds that a remand is required to obtain the SSA records.

With respect to the claim for entitlement to service connection for a neck disability, the Veteran testified at the August 2010 Board hearing that he sought treatment for whiplash from a private physician "associated with [his] attorney" following a motor vehicle accident (MVA) in service in 1990 or 1991.  Board Hearing Tr. at 16.  The Veteran also testified that the same physician told him that his current neck problems were related to the MVA in service.  Board Hearing Tr. at 18.  These records have not been associated with the Veteran's claims file.  The Board finds, therefore, that a remand is necessary to request that the Veteran furnish the required release forms to allow VA to obtain these potentially relevant documents from both the physician and the attorney referenced by the Veteran.

Examinations

For the reasons explained below, the Board finds that examinations are warranted for the increased ratings claims for left knee and sinus disabilities.  

The most recent examinations for the Veteran's left knee and sinus disabilities are from June 2008.  At the August 2010 Board hearing, the Veteran testified that his left knee disability had increased in severity since his 2008 VA examination.  Board Hearing Tr. at 8.  He also testified that he recently started experiencing a loss of sense of smell, which he attributed to his sinus disability.  Board Hearing Tr. at 19.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Similarly, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  As such, the Board finds that new examinations are warranted to address the current level of severity of the Veteran's service-connected left knee and sinus disabilities.

With respect to the Veteran's claim of entitlement to service connection for a neck disability, the Board notes that there are several references to neck pain in the Veteran's service treatment records (STRs).  Specifically, a June 1990 STR reflects that the Veteran had neck stiffness, a different June 1990 STR shows that the Veteran was instructed to apply moist heat to the neck daily, and a July 1990 STR shows that the Veteran was diagnosed with what appears to be cervical strain and was told to consult with physical therapy.  Post-service, a 1995 private medical record shows that the Veteran complained of a stiff neck following a motor vehicle accident (MVA).  In December 1999, the Veteran's mother and two of his aunts submitted statements stating that the Veteran had a "pinched nerve" in the neck, and VA treatment records from 1998 to 2008 show multiple reports of neck pain.  

At his August 2010 Board hearing, the Veteran testified that he had an MVA in service and hurt his neck and that the physical demands of his job in the service aggravated his neck injury.  Board Hearing Tr. at 15.  He testified that a physician in New Orleans told him that his current neck problems were related to the in-service MVA.  Board Hearing Tr. at 18.

The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  The CAVC has held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  Id.  The Board finds that an examination is warranted in the instant case because there is evidence of neck complaints in service, evidence of current neck complaints, and evidence of continuity of symptomatology, suggesting that the current neck complaints may be related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send a VCAA notice letter notifying the Veteran of what is necessary to substantiate the TDIU issue on appeal.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2011).

2.  Obtain from SSA records pertinent to any claim made by the Veteran for disability benefits as well as the medical records relied upon concerning such claim.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect.

3.  With any needed assistance from the Veteran, obtain the pertinent records regarding the Veteran's MVA and subsequent whiplash treatment from the attorney and physician the Veteran referenced in his August 2010 Board hearing testimony.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect.

4.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected left knee disability.  The claims file (to include any relevant document from the Veteran's Virtual VA electronic claims file) should be made available to and be reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected sinusitis disability.  The claims file (to include any relevant document from the Veteran's Virtual VA electronic claims file) should be made available to and be reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  Schedule the Veteran for an examination to address the etiology of any current neck disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must respond to the following:

a. For each neck disability diagnosed on examination, please opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the current neck disability is related to any aspect of the Veteran's active duty service period, to include the notation of neck stiffness in June 1990, the notation of moist heat treatment to the neck daily in June 1990, the notation of cervical strain in July 1990, and the alleged MVA with subsequent whiplash in 1990 or 1991.  

b. The examiner must explain the rationale for the provided opinion.  If an opinion cannot be provided without resort to mere speculation, the examiner must explain why the opinion cannot be provided without resort to mere speculation.

7.  After completing all requested action, and any additional notification and/or development warranted by the record, the AOJ should readjudicate the remanded claims.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran an appropriate supplemental statement of the case (SSOC).  The Veteran should be afforded the appropriate time period to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
BARBARA C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



